Citation Nr: 1003143	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-30 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk




INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied the Veteran's claim for a TDIU.

On his TDIU application (VA Form 21-8940), the Veteran 
indicated he had received Social Security Administration 
(SSA) disability benefits since 1992.  VA requested these 
records.  See, e.g., Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  However, SSA informed VA in June 2004 that his 
records were unavailable and that his folder had been 
destroyed.  So these records are not forthcoming and further 
attempts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(2) and (3) (2009).

In March 2008 the Board denied another claim the Veteran had 
appealed concerning the reduction in rating for his 
sensorinerual hearing loss from 30 to 0 percent (i.e., 
noncompensable).  The Board remanded his remaining TDIU claim 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC, to have him undergo a VA compensation 
examination for a medical opinion concerning whether he is 
unemployable on account of his service-connected 
disabilities, including his chronic sinusitis..  He had this 
requested examination in May 2008 and, based on the medical 
opinion obtained, the AMC issued a supplemental statement of 
the case (SSOC) in March 2009 continuing to deny his TDIU 
claim and returned the file to the Board for further 
appellate consideration of this remaining claim.




FINDING OF FACT

The Veteran's service-connected disabilities do not preclude 
him from obtaining or maintaining substantially gainful 
employment.  


CONCLUSION OF LAW

The criteria are not met for a TDIU.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 
4.18, 4.19 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a claim, including the downstream disability rating and 
effective date elements.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Ideally, this VCAA notice should be provided prior to an 
initial unfavorable decision on a claim by the RO.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  


Thus, it is clear from the Supreme Court's analysis that, 
while the Veterans Court may conclude generally that a 
specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the 
context of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim (which includes a claim for a 
TDIU), 38 U.S.C. § 5103(a) requires, at a minimum, that VA 
notify the claimant that, to substantiate the claim, the 
medical or lay evidence must show a worsening or increase in 
severity of the disability and the effect that such worsening 
or increase has on the claimant's employment and daily life. 
 

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

The Veterans Court's other holdings in Vazquez-Flores appear 
to be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 
2003, prior to initially adjudicating his claim in July 2004, 
the preferred sequence.  The letter informed him of the 
evidence required to substantiate his claim and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  

Additionally, a March 2006 letter informed the Veteran of the 
disability rating and effective date elements of his claim.  
See Dingess/Hartman, supra.  And since providing that 
additional VCAA notice in March 2006, the AMC has 
readjudicated his claim in the March 2009 SSOC - including, 
as already mentioned, considering additional evidence 
received in response to that additional notice and since the 
initial rating decision at issue and SOC.  So the timing 
error in the provision of that additional notice, since it 
did not precede the initial adjudication of the claim but 
was, instead, post-adjudicatory, has been rectified because 
the claim has been reconsidered since providing this 
additional notice.  That is to say, this timing error in the 
provision of this notice is ultimately inconsequential and, 
therefore, at most nonprejudicial, i.e., harmless error.  See 
again Mayfield IV and Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO and AMC obtained his service treatment 
records (STRs), private medical records, and VA treatment 
records in support of his claim.  In addition, following and 
as a result of the Board's March 2008 remand, the AMC 
arranged for a VA compensation examination for an opinion 
concerning whether the Veteran is unemployable (i.e., 
incapable of obtaining and maintaining substantially gainful 
employment) on account of his service-connected disabilities, 
especially his chronic sinusitis.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); and 38 C.F.R. 
§ 3.159(c)(4).  And, as explained, he had this examination in 
May 2008.  The report of that evaluation contains all 
findings needed to properly evaluate his service-connected 
disabilities in terms of their effect on his employability.  
38 C.F.R. § 4.2.   The Board is also satisfied as to 
substantial compliance with its March 2008 remand directives 
in obtaining the medical opinion concerning this.  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 
Vet. App. 268 (1998).

Entitlement to a TDIU

The Veteran claims he is unable to obtain or maintain 
substantially gainful employment due to his service-connected 
disabilities - especially his chronic sinusitis, and 
therefore entitled to a TDIU.

Total disability is considered to exist when there is any 
impairment in mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340(a)(1).  A total 
disability rating for compensation purposes may be assigned 
on the basis of individual unemployability, that is, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient 
additional disability must bring the combined rating to 
70 percent or more.  Id.  Individual unemployability must be 
determined without regard to any non-service connected 
disabilities or the Veteran's advancing age.  38 C.F.R. §§ 
3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

If a Veteran does not meet these threshold minimum percentage 
standards set forth in 38 C.F.R. § 4.16(a), he still may be 
entitled to a TDIU on an extra-schedular basis, provided he 
is unable to secure or follow a substantially gainful 
occupation by reason of his service-connected disabilities.  
38 C.F.R. § 4.16(b).  See also 38 C.F.R. § 3.321(b)(1) and 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must assess whether there are circumstances in the Veteran's 
case, apart from any non-service connected conditions and 
advancing age, which would justify a total rating based on 
unemployability.  See Van Hoose, supra; see also Hodges v. 
Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. 
App. 395 (1993).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court 
also discussed the meaning of "substantially gainful 
employment."  And in this context, the Court noted the 
following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  The 
question must be looked at in a practical 
manner, and mere theoretical ability to 
engage in substantial gainful employment 
is not a sufficient basis to deny 
benefits. The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See, too, 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is, a Veteran may be considered as unemployable upon 
termination of employment that was provided on account of 
disability or in which special consideration or accommodation 
was given on account of the same.  See 38 C.F.R. § 4.18.

In this particular case at hand, the Veteran's service-
connected disabilities are chronic sinusitis, hypertrophy of 
the inferior turbinate, status post Caldwell Luc surgery, 
rated as 50-percent disabling; tinnitus, rated as 10-percent 
disabling; and bilateral sensorineural hearing loss, rated as 
0-percent disabling.  Effectively since March 1, 2006, he has 
had a combined rating of 60 percent.  So he does not have 
sufficient ratings to satisfy the threshold minimum 
requirements of 38 C.F.R. § 4.16(a) for consideration of a 
TDIU.  But, as mentioned, he can still show his entitlement 
to this benefit by establishing his unemployability under the 
special provisions of § 4.16(b).  See also 38 C.F.R. § 
3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As discussed in the Board's prior March 2008 decision, the 
Veteran previously had a 30 percent rating for his bilateral 
sensorineural hearing loss, and when he did his combined 
rating, considering all three disabilities, was 70 percent.  
38 C.F.R. § 4.25.  Therefore, during that prior period, his 
combined rating met the threshold minimum rating requirements 
of § 4.16(a) for consideration of a TDIU without resorting to 
the extra-schedular provisions of § 4.16(b).

In any event, for both of these time frames (when he had a 30 
percent rating for his bilateral sensorineural hearing loss 
and since the rating for this disability was reduced to 0 
percent), there was not any medical evidence of record 
indicating whether he was or is unable to secure and maintain 
substantially gainful employment because of the severity of 
his service-connected disabilities, that is, prior to the 
Board's March 2008 remand.  This was the basis of the Board 
remanding this claim, to obtain a medical opinion concerning 
this determinative issue.

During an October 1991 RO hearing, the Veteran indicated that 
he worked as a mechanic at Johnson and Johnson Hemispheric.  
In addition, he claimed that he used ear protection while 
employed there.  In other testimony, he acknowledged that he 
was no longer employed there because of a work-related 
problem that was psychological in nature (as opposed to 
because of physical disability).  In this regard, he 
explained that he was seeing a psychiatrist at the time to 
treat this condition.  Furthermore, he testified that his 
symptoms of chronic sinusitis (headaches, pressure in his 
eyes and ears, swollen face and irritable attitude with his 
coworkers and supervisors) caused him to miss a lot of work.  
On his TDIU application, VA Form 21-8940, he claimed that his 
chronic sinusitis prevented him from working and caused him 
to stop.  He also claimed that he had received SSA disability 
benefits since 1992 as a result of his service-connected 
conditions.  But, as mentioned, VA could not obtain his SSA 
records, despite requesting them.  See, e.g., Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-71 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

The fact remained, however, that if he had indeed received 
disability or unemployability benefits from the SSA because 
of service-connected 
(versus nonservice-connected) disability, there was reason to 
request further medical comment concerning this because the 
SSA's determination, though probative evidence to be 
considered, was and is not altogether dispositive of this 
matter in terms of the Veteran's claim with VA because these 
Federal agencies have different requirements and standards 
for employability determinations.  Id; see also Golz v. 
Shinseki, No. 2009-7039 (January 4, 2010).

The May 2008 VA examiner that reviewed the evidence in this 
case for the pertinent history and examined the Veteran 
determined the Veteran could not work as an industrial 
mechanic due to the high-intensity noise levels, or in the 
field of construction due to the dusty environments.  
However, this VA examiner determined the Veteran could 
perform desk-type, i.e., more sedentary work.  This VA 
examiner explained that the Veteran's bilateral hearing loss 
and sinusitis have no effect on his occupational functioning 
and activities of daily living, and that there is "no work 
contraindication," except in the capacities mention - such 
as in a dusty environment like as a construction worker, 
considering the Veteran has allergic rhinitis and chronic 
pansinusitis.  This VA examiner went on to explain that, if 
the Veteran was exposed to loud noise in his occupation, he 
could wear noise protectors.

None of the Veteran's prior VA examinations or VA outpatient 
treatment records indicates the effect of his service-
connected disabilities on his ability to work.  And, again, 
that was the very reason the Board requested that VA opinion.  
Additionally, the Veteran's statements and medical records 
did not (and do not) indicate he has attempted, much less 
unsuccessfully, to find or perform employment outside of his 
prior occupation as an industrial mechanic.  As the Court has 
stated, the record must reflect some factor that takes a 
particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail.  Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).  The mere fact that a 
Veteran is unemployed or has difficulty obtaining employment 
is not enough.  Id.  The question is whether he is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  And in this 
particular instance, the VA examiner indicated the Veteran is 
not precluded or restricted in this regard.

Therefore, the Board cannot conclude the Veteran is 
unemployable solely due to his service-connected 
disabilities, and therefore cannot grant his TDIU claim 
because the preponderance of the evidence is unfavorable.  
There is simply insufficient evidence to conclude he is 
incapable of obtaining and maintaining substantially gainful 
employment if only his service-connected disabilities are 
considered.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412-
13 (1992); Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, 
at least, a plausible basis in the record for concluding the 
Veteran was unable to secure and follow a substantially 
gainful occupation due to a service-connected disability.  
The Court held that, where there is plausible evidence that a 
claimant is unable to secure and follow a substantially 
gainful occupation and where the Board has not relied on any 
affirmative evidence to the contrary, the Court will reverse 
the Board's determination, as a matter of law, that the 
Veteran's case is ineligible for consideration under § 
4.16(b) by referral to the C&P Director.  But here, unlike in 
Bowling, the Veteran has not submitted supporting evidence of 
unemployability based on the current service-connected 
disabilities, alone, and the evidence on file has been found 
to provide probative evidence against this claim.

The totality of the evidence of record does not show the 
Veteran's disability picture to be so exceptional or unusual 
as to warrant referring this case to the Director of VA's C&P 
Service or other appropriate authority for consideration of a 
TDIU on an extra-schedular basis under 38 C.F.R. §§ 3.321(b), 
4.16(b); Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Since, for the reasons and bases discussed, the preponderance 
of the evidence is against the claim, there is no reasonable 
doubt to resolve in the Veteran's favor, and his claim must 
be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).




ORDER

The claim for a TDIU is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


